DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of the species of Example 2 in the reply filed on May 23, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was anticipated by the prior art.  Therefore, the claims were rejected and nonelected species were withdrawn from further consideration.  The claims were searched to the extent of the elected species and the nonelected species shown below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107098832.  The reference has a publication date of August 29, 2017 which antedates the present claims having an effective filing date of October 24, 2018 with priority claim to US 62,576,464 dated October 24, 2017.
	The reference teaches Applicant’s elected species as a Honokiol derivative, and pharmaceutical compositions thereof including for parenteral administration (injection) – see pages 5 (example 2), 7 and 8, for example.  The reference teaches the administration for anti-inflammatory, antibacterial, anti-cancer, etc. in humans.  The administration of the pharmaceutical necessarily results in the antagonizing of the glycoprotein VI receptor, antioxidant (ie. anti-inflammatory) and neuroprotective effects because the activity/utility of a product is inseparable from its structure.  The claimed limitations of not causing hemorrhage, reducing endema, prolonged half-life, conversion to honokiol, diminishing of brain damage are also properties of the product that are also inherent to the structure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626